Opinion by
Orlady, J.,
The reasons urged by the defendant for opening the judgment entered against him is purely a technical one. The execution of the note is not disputed. The allegation that it was given under compulsion to avoid a threatened attachment is not sufficient as it is presented. He is not corroborated in his statements and is flatly contradicted by the plaintiff and her husband. While the judgment may have been originally entered in violation of the rule of the court, the defendant is not in any manner prejudiced, as he had ample opportunity to develop his defense to the judgment on the depositions taken on the rule to open the judgment. Had this testimony been presented to the court on a rule to show cause why judgment should not be entered on the note, the result would be the same. The court was satisfied that the judgment was correctly entered and that the defendant did not subsequently show ground for opening. The testimony fully warranted this conclusion, and the court below rightly exercised its discretion: Blauvelt v. Kemon, 196 Pa. 128.
The judgment is affirmed.